Case 3:19-mj-00144-MPB Document1 Filed 12/30/19 Page 1 of 7 PagelD #: 1

AO Gi (Rev. EI/1i) Criminal Complaint

UNITED STATES DISTRICT COURT

 

 

 

for the | LED
Southern District of Indi
outhern District of Indiana DEC 38 2019
United States of Ametica ) LS. CLERK'S OFFICE
v. ) EVANSVILLE, INDIANA
) Case No.
ZLATKO MARIUS GALEATOVICI 3:19-mj- (FY = MPB
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief,
On or about the date(s) of December 28, 2019 in the county of Vanderburgh in the
Southern District of Indiana , the defendant(s) violated:
Cade Section Offense Description
Title 18, United States Code, Possession of Unauthorized Access Devices

Section 1029(a)(3)

This criminal complaint is based on these facts;

See attached affidavit

i Continued on the attached sheet.

     

 

[ev ey” Complainant 's Signature

Michael Moore, Special Agent, USSS

 

Printed name and title

Sworn to before me and signed in my presence.

 

 

pa: 269717 ELON

Judge's signature

City and state: Evansville, Indiana Matthew P. Brookman, U.S. Magistrate Judge

 

’ Printed name and title
Case 3:19-mj-00144-MPB Document1 Filed 12/30/19 Page 2 of 7 PagelD #: 2

AFFIDAVIT IN SUPPORT OF AN ARREST WARRANT

I, Michael Moore, being duly sworn, declare and state:

INTRODUCTION

1. lama Senior Special Agent with the United States Secret Service (“USSS”). I have been a
Special Agent for approximately 19 years, and am currently assigned to the Evansville
Domicile Office. In my position as a Special Agent, I have many years of experience
investigating financial crimes, including numerous investigations of access device schemes
in violation of 18 U.S.C. § 1029,

2. This affidavit is submitted in support of an application for an arrest warrant for Zlatko
Marius Galeatovici, herein GALEATOVICI, for offenses related to access device fraud.

3. This affidavit does not include every fact known to me about the underlying investigation,
but rather only those facts that I believe are sufficient to establish the requisite probable
cause. The information contained herein is based upon information provided to me by other
law enforcement officers, as well as my personal observations.

BACKGROUND ON ACCESS DEVICE SCHEMES

4. Pursuant to 18 U.S.C, § 1029 (a)(3), it is a violation of United States law to knowingly, and
with intent to defraud, possesses fifteen or more devices which are counterfeit or
unauthorized access devices.

5, An Access Device is defined by 18 U.S.C. § 1029 as any card, plate, code, account number,
electronic serial number, mobile identification number, personal identification number, or
other telecommunications service, equipment, or instrument identifier, or other means.of —

_s

account access that can be used, alone or in conjunction with another access device, to obtain

 

 
Case 3:19-mj-00144-MPB Document1 Filed 12/30/19 Page 3 of 7 PagelD #: 3

money, goods, services, or any other thing of value, or that can be used to initiate a transfer
of funds. Under this definition, both a credit card and debit cards are access devices
. An Unauthorized access Device is defined by 18 U.S.C. § 1029 as any access device that is
lost, stolen, expired, revoked, canceled, or obtained with intent to defraud.
. Based upon my training and experience, I am familiar with various forms of access device
fraud, in this instance more specifically described as debit card skimming. In general, a card
‘skimmer’ is placed over and/or into the card swipe mechanism on automatic teller machines
(ATMs) or gas pumps. A skimmer is a device that can read the account number that is
encoded on the back of a debit cand The perpetrators may also place a small, undetectable
camera nearby to record the personal identification number (PIN) as it is entered into the
ATM. This gives the fraud perpetrators all the information needed to make fraudulent debit
cards and withdraw cash from the cardholder’s bank account,
. Frequently, the victims’ debit card information is encoded onto an inconspicuous plastic card
with a magnetic stripe. This is usually a gift card, but can be a hotel room key or even
another credit card. Using the unauthorized access device, the offender will attempt to
remove as much money from as many accounts as possible and will frequently run dozens of
cards through the same ATM at one time. The most common Federal Reserve Note (FRN)
dispensed by an ATM is the $20 Fedetal Reserve Note (FRN); many ATMS only dispense
$20 FRNs.

SUMMARY OF THE INVESTIGATION
. On 12/28/19, Evansville Police (EPD) received a complaint from Old National Bank (ONB)
that a bank security officer was watching an individual (via security camera) make multiple

ATM withdrawal attempts with various unauthorized cards at the ONB branch located at

 

 
10.

11.

12.

13.

Case 3:19-mj-00144-MPB Document1 Filed 12/30/19 Page 4 of 7 PagelD #: 4

2121 West Franklin Street in Evansville, Indiana. EPD officers arrived, observed
GALEATOVICI as he started to drive his vehicle out of the ATM lane, and detained him.
ONB security personnel reviewed GALEATOVICTI’s photo and verified that the officers
detained the correct person. ONB further advised they recorded images of GALEATOVICI
making similar withdrawal’s at other Evansville ONB branch bank locations from earlier in
the day.

Officers made the following initial observations about the vehicle GALEATOVICI was
using: a) the subject’s vehicle did not display a license plate, b) the dashboard’s vehicle
identification number (VIN) was concealed by a black mark on the windshield, c) gift cards
that were secured by a rubber band on the driver door’s armrest, and d) cash and gift cards
rested on the driver’s side floor and under the driver’s seat. |
GALEATOVICI identified himself to EPD officers and myself as David L. Lakatos and
supported his claim by providing officers two (2) Bank of America MasterCards and a
Hungarian identity document all bearing the name David L. Lakatos. GALEATOVICI was
later identified by a fingerprints from a prior visa application.

I performed an inventory search on the vehicle and located ten (10) ONB ATM receipts from
the 2121 W. Franklin Street branch Bank, twenty (20) Walmart gift cards, and $5,517.00 in
cash. $500 in cash came from under the driver’s seat on the driver’s floorboard, $517 came
from GALEATOVICI’s wallet, and $4,500 came from a gray Walmart shopping bag that
was inside the glove box. The cash included two-hundred-seventy-five (275) $20 FRNs.

I examined the twenty (20) gift cards and observed that nineteen of the cards were encoded
with an actual ONB debit account number. Attached to each card was a sticker with a four

(4) digit and a three (3) digit number written on it. It’s my experience that debit card

 

 
Case 3:19-mj-00144-MPB Document1 Filed 12/30/19 Page 5 of 7 PagelD #: 5

numbers alone are not useful to fraud perpetrators without the four (4) digit PIN or the three
(3) digit security number. The numbers on the stickers are consistent with the standard PIN
and security code numbers used in conjunction with account numbers. The twenty (20) gift

cards were encoded with the following nineteen (19) unauthorized access device account

 

 

 

 

 

 

 

 

 

 

 

numbers:
RE-ENCODED GIFT CARD
RECOVERED FROM VEHICLE
Account Account
Number Number
Encoded Last Encoded
# Four # | Last Four
1 0716 11 2026
2 0716 12 blank
3 A788 13 0467
4 0716 | 14 0680
5 7032 15 4030
6 5239 | 16 8812
7 2304 17 1187
8 1663 18 5579
9 1925 19] 6323
10 0138 20 0288

 

 

 

 

 

 

14, T examined the ten (10)-below listed ONB ATM receipts and learned that they documented
ten ATM withdrawal attempts on 12/28/19 at the ONB branch located at 2121 W. Franklin
between 3:32pm to 3:52pm. Only one $500 withdrawal was successful. I believe this
transaction was the source of the $500 in cash located under the driver’s seat. I suspect that
GALEATOVICI attempted to hide this cash as the EPD officers approached him. By
matching the last four account numbers on cach receipts against the aforementioned
unauthorized account numbers encoded onto the gift cards, I learned that each receipt

corresponded to unauthorized account numbers recovered from GALEATOVICI’s vehicle.

 
Case 3:19-mj-00144-MPB Document 1 Filed 12/30/19 Page 6 of 7 PagelD #: 6

RECEIPTS LOCATED WITHIN VEHICLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Card
Date Time # Withdraw | Successful Location
1 | 12/28/2019 | 15:32 | 4030 500 YES 2121 West Franklin ST, Evansville, IN
2 | 12/28/2019 | 15:46 | 288 500 NO 2121 West Franklin ST, Evansville, IN
3 | 12/28/2019 | 15:46] 288 500 NO 2121 West Franklin ST, Evansville, IN
4 | 12/28/2019 | 15:47 | 4788 500 NO 2121 West Franklin ST, Evansville, IN
5 | 12/28/2019 | 15:48 | 716 500 NO 2121 West Franklin ST, Evansville, IN
6 | 12/28/2019 | 15:49 | 1187 500 NO 2121 West Franklin ST, Evansville, IN
7 | 12/28/2019 | 15:50 | 716 200 NO 2121 West Franklin ST, Evansville, IN
8 | 12/28/2019 | 15:50 | 716 500 NO 2121 West Franklin ST, Evansville, IN
9 | 12/28/2019 | 15:51 | 716 300 NO 2121 West Franklin ST, Evansville, IN
10 | 12/28/2019 {| 15:52 | 6332 500 NO 2121 West Franklin ST, Evansville, IN

 

 

15, After providing a list of the aforementioned nineteen (19) unauthorized access devices
recovered from GALEATOVICI’s vehicle, ONB personnel were able to link the devices to
$11,440 in unauthorized ATM withdrawals between 12/21/19 and 12/28/19,

16. After I advised, GALEATOVICI of his Miranda Warning, he declined to be interviewed, —
however, he continued to claim to be David L. Lakatos until he was identified by

fingerprints.

 
Case 3:19-mj-00144-MPB Document1 Filed 12/30/19 Page 7 of 7 PagelD #: 7

CONCLUSION
17. Based upon my training and experience, and the facts and circumstances set forth in this
affidavit, there is probable cause to believe that Zlatko Marius Galeatovici violated 18 U.S.C.

§ 1029 (a)(3) by possessing nineteen (19) unauthorized access devices with the intent to

defraud.

Respectfully submitted,

MD) bm “(Mor4

Michael Moore
senior Special Agent
United States Secret Service

ot!

Sworn to and subscribed fo before me this 2 day of December 2019.

ZA,

. Matthew P. Brookman
United States Magistrate Judge
Southern District of Indiana

 
